Name: Council Directive 79/359/EEC of 26 March 1979 on the programme to speed up the conversion of certain areas under vines in the Charentes departments
 Type: Directive
 Subject Matter: agricultural structures and production;  regions of EU Member States;  economic policy;  agricultural activity; NA
 Date Published: 1979-04-05

 Important legal notice|31979L0359Council Directive 79/359/EEC of 26 March 1979 on the programme to speed up the conversion of certain areas under vines in the Charentes departments Official Journal L 085 , 05/04/1979 P. 0034 - 0036 Spanish special edition: Chapter 03 Volume 16 P. 0071 Portuguese special edition Chapter 03 Volume 16 P. 0071 Council Directiveof 26 March 1979on the programme to speed up the conversion of certain areas under vines in the Charentes departments(79/359/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission [1],Having regard to the opinion of the European Parliament [2],Having regard to the opinion of the Economic and Social Committee [3],Whereas under Article 39 (2) (a) of the Treaty, in working out the common agricultural policy account should be taken of the social structure of agriculture and the structural and natural disparities between the various agricultural regions;Whereas, to attain the objectives of the common agricultural policy set out in Article 39 (1) (a) and (b) of the Treaty, special provisions adapted to the situation of the least-favoured agricultural areas should be taken at Community level;Whereas the departments of Charente and Charente-Maritime are in an unfavourable situation from the point of view of agricultural incomes and employment both in agriculture and outside it; whereas, therefore, action should be taken with regard to the structure and development of wine-growing in that region to have a permanent effect on incomes and agricultural employment;Whereas, therefore, the wine-growing potential of the Charentes departments should be brought into line with market requirements by encouraging the conversion of the areas under vines whose suitability for wine-growing has not been confirmed and which could be used for other crops; whereas producers should receive special financial aid to encourage them to convert these areas under vines;Whereas, in view of the above, the measures envisaged constitute a common measure within the meaning of Article 6 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy [4] as last amended by Regulation (EEC) No 2788/72 [5];Whereas it is for the Commission to approve, after receiving an opinion from the Standing Committee on Agricultural Structures, a programme presented by the French Republic,HAS ADOPTED THIS DIRECTIVE:Article 1In order to re-establish the balance between wine production and normal use in the Charentes departments, a common measure within the meaning of Article 6 (1) of Regulation (EEC) No 729/70 shall be initiated, to be implemented by the French Republic, to speed up operations to convert some of the vineyards used to produce wine suitable for the production of certain wine spirits with a registered designation of origin.Article 21. The financial contribution by the Community may be used only in connection with a programme which applies to all those areas under vines in the Charentes departments to be converted.This programme shall be presented to the Commission by the French Republic.2. The programme referred to in the first paragraph shall be examined and approved after consultation with the Committee of the Fund on the financial aspects according to the procedure provided for in Article 18 (2) and (3) of Directive 72/159/EEC [6].Article 3The programme referred to in Article 2, which should enable a balance to be established between wine production and normal use in the Charentes departments, shall include the following information:- the number of hectares previously under vines, which will no longer be used for wine-growing after conversion,- location of the areas and the date when they were planted,- timetable for grubbing operations,- information on the suitability of the areas converted for other crops,- measures to encourage the conversion of the areas referred to above in the form of a single special premium,- the scheduled amount of the aid,- a commitment to the final cessation of wine-growing within the holding in question for an area equivalent to that eligible for payment of the aid,- the objectives of these operations in relation to the present situation both as regards quality and quantity.Article 41. The expenditure by the French Republic, in connection with the programme referred to in Article 2, in respect of the special conversion premium referred to in the fifth indent of Article 3 shall be eligible for assistance from the Guidance Section of the Fund provided that it does not exceed 4000 units of account per hectare converted.2. The Guidance Section of the Fund shall reimburse to the French Republic 50 % of the eligible expenditure referred to in paragraph 1, not exceeding 7500 hectares.Article 51. The duration of the common measure shall be three wine-growing years from the beginning of the wine-growing year following the date on which this Directive becomes applicable.2. The estimated total costs of the common measure to the Fund shall be 15 million European units of account for the whole period.Article 6When the programme referred to in Article 2 is approved, the Commission shall lay down, in agreement with the French Republic, the detailed rules regarding periodical information on the progress of the programme. At the same time the French Republic shall designate the organizations responsible for the technical execution.Article 71. Without prejudice to Article 8 of Regulation (EEC) No 729/70, the French Republic shall take, in accordance with their national laws, regulations and administrative provisions, the necessary measures to recover the amounts paid in cases where the undertaking referred to in the seventh indent of Article 3 has not been complied with.It shall inform the Commission of the measures taken for this purpose and, in particular, shall periodically notify it of the state of administrative and judicial procedures relating thereto.2. Sums recovered shall be paid to the paying departments or agencies and deducted by them from the expenditure financed by the Fund pro rata to Community financing.3. The financial consequences of failing to recover amounts paid out shall be borne by the Community pro rata to Community financing.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70.Article 81. Applications for reimbursement shall be in respect of the expenditure by the French Republic for one calendar year and shall be presented to the Commission before 1 July of the following year.2. Aid from the Fund shall be decided on in accordance with Article 7 (1) of Regulation (EEC) No 729/70.3. Advance payments may be granted by the Fund in accordance with the detailed rules for financing adopted by the French Republic and depending on the progress made in carrying out the programme.4. Article 6 (5) of Regulation (EEC) No 729/70 shall apply to this Directive.5. The detailed rules for application of this Article shall be adopted according to the procedure provided for in Article 13 of Regulation (EEC) No 729/70.Article 9This Directive shall apply as soon as the Council takes a decision on the Commission proposal to amend Regulation (EEC) No 729/70.Article 10This Directive is addressed to the French Republic.Done at Brussels, 26 March 1979.For the CouncilThe PresidentP. Mehaignerie[1] OJ No C 232, 30. 9. 1978, p. 15.[2] OJ No C 6, 8. 1. 1979, p. 66.[3] Opinion delivered on 30 November 1978 (not yet published in the Official Journal).[4] OJ No L 94, 28. 4. 1970, p. 13.[5] OJ No L 295, 30. 12. 1972, p. 1.[6] OJ No L 96, 23. 4. 1972, p. 1.--------------------------------------------------